Case 3:21-cv-01014-MPS Document 1-2 Filed 07/23/21 Page 1of8

RETURN DATE: AUGUST 3, 2021 SUPERIOR COURT
LINDSEY KLEMYK JD OF HARTFORD
V. AT HARTFORD

AMOS BRETTER AND BEAST COAST
MOVING LIMITED LIABILITY COMPANY JUNE 22, 2021

COMPLAINT
Count One as to Amos Bretter

1. On or around October 3, 2019 at approximately 6:17 p.m., the plaintiff Lindsey
Klemyk was traveling westbound in the left hand lane on Interstate 84 near Exit 44, a public
highway in West Hartford, Connecticut and was stopped for traffic ahead.

2. On or about the same time and place, defendant Amos Bretter was operating a
Freightliner truck traveling westbound in the left hand lane on Interstate 84 near Exit 44, directly
behind and to the rear of the plaintiff’s vehicle.

3. At all times mentioned herein, the vehicle being operated by defendant Amos Bretter
was owned by B&M Leasing Corporation and rented by Beast Coast Moving Limited Liability Company
and was operating said vehicle as its agent, servant or employee and was operating the vehicle
pursuant to his agency, servitude or employment and pursuant to his general authority to operate
the vehicle.

4. Defendant Amos Bretter failed to stop for traffic ahead of him and violently collided

with the rear of the plaintiff’s vehicle.

==

PAVANO DomBROWSKI, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSoR, CT 06095
Juris NUMBER 436550 — 860-219-0779
5.

Bretter.

6.

7.

Case 3:21-cv-01014-MPS Document 1-2 Filed 07/23/21 Page 2 of 8

The collision was caused by the negligence and carelessness of defendant Amos

The collision caused injuries and damages to the plaintiff as set forth herein.

Lindsey Klemyk’s injuries and damages were caused by the negligence and

carelessness of defendant driver Amos Bretter in one or more of the following ways, in that he:

a.

violated General Statutes § 14-240 by following the plaintiff's motor vehicle
more closely than is reasonable and prudent, having regard for the speed of
such vehicle, the traffic upon and the condition of the highway and weather
conditions;

operated the vehicle upon a highway while distracted in violation of General
Statutes § 14-296aa/(f);

operated the motor vehicle at a rate of speed greater than is reasonable,
having regard to the width, traffic and use of the highway, the intersection of
streets and weather conditions in violation of General Statutes § 14-218a;

was inattentive to his driving;

failed to apply his brakes in a timely manner or to otherwise turn the vehicle
being operated so as to avoid the aforesaid collision;

failed to keep an adequate and proper lookout ahead of his vehicle;

failed to use reasonable care and act as a prudent person when operating his
motor vehicle;

failed to sound her horn or otherwise warn of his impending approach;

failed under all the circumstances then and there existing to take reasonable
and proper precautions to avoid the probability of harm to the plaintiff;

failed to make proper use of all faculties and senses so as to avoid the aforesaid
accident; and/or

failed to exercise reasonable and proper control of his vehicle.

-2-

Pavano DomsBrRowskI, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSOR, CT 06095
JURIS NUMBER 436550 — 860-219-0779
Case 3:21-cv-01014-MPS Document 1-2 Filed 07/23/21 Page 3 of 8

8. By reason of the negligence and carelessness of defendant Amos Bretter, Lindsay
Klemyk sustained injuries to her head, including concussion and headaches, neck, right shoulder, right
arm, left arm, left shoulder, right buttocks and low back. These conditions have resulted in pain,
discomfort and restriction of motion. To treat these injuries and conditions, Lindsay Klemyk required
physicians’ treatment, orthopedic care, diagnostic tests, x-rays, MRI, Injection and physical therapy.
She may require additional treatment in the future. She also required various medications for her
pain and discomfort. It is likely that the plaintiff's injuries are permanent in nature and will be the
source of continuing pain and disability. In addition, she suffered and will in the future continue to
suffer great physical and mental pain, including a fear of future disability and fear of future
treatment. She has been, and will in the future, be unable to participate in many of the activities in
which she engaged prior to said accident.

9. By further reason of the negligence and carelessness of the defendant driver as
aforesaid, Lindsey Klemyk was required to spend substantial sums of money for her medical care and
treatment necessitated by the injuries incurred.

10. At the time she received the aforesaid injuries, the plaintiff was gainfully employed. As
a further result of the injuries she received, the plaintiff lost time from work and incurred lost wages.
Count Two as to Beast Coast Moving Limited Liability Company

1. On or around October 3, 2019 at approximately 6:17 p.m., the plaintiff Lindsey
Klemyk was traveling westbound in the left hand lane on Interstate 84 near Exit 44, a public

highway in West Hartford, Connecticut and was stopped for traffic ahead.

-3-

PavaANo Domerowskil, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSOR, CT 06095
JURIS NUMBER 436550 — 860-219-0779
Case 3:21-cv-01014-MPS Document 1-2 Filed 07/23/21 Page 4of8

2. On or about the same time and place, defendant Amos Bretter was operating a
Freightliner truck traveling westbound in the left hand lane on Interstate 84 near Exit 44, directly
behind and to the rear of the plaintiff’s vehicle.

3. At all times mentioned herein, the vehicle being operated by defendant Amos Bretter
was owned by B&M Leasing Corporation and rented by Beast Coast Moving Limited Liability Company
and was operating said vehicle as its agent, servant or employee and was operating the vehicle
pursuant to his agency, servitude or employment and pursuant to his general authority to operate
the vehicle.

4. Defendant Amos Bretter failed to stop for traffic ahead of him and violently collided

with the rear of the plaintiff’s vehicle.

5. The collision was caused by the negligence and carelessness of defendant Amos
Bretter.

6. The collision caused injuries and damages to the plaintiff as set forth herein.

7. Lindsey Klemyk’s injuries and damages were caused by the negligence and

carelessness of defendant driver Amos Bretter in one or more of the following ways, in that he:

a. violated General Statutes § 14-240 by following the plaintiff’s motor vehicle
more closely than is reasonable and prudent, having regard for the speed of
such vehicle, the traffic upon and the condition of the highway and weather
conditions;

b. operated the vehicle upon a highway while distracted in violation of General
Statutes § 14-296aa(f);

C. operated the motor vehicle at a rate of speed greater than is reasonable,
having regard to the width, traffic and use of the highway, the intersection of
streets and weather conditions in violation of General Statutes § 14-218a;

ade

PAVANO DomBrowskl, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSOR, CT 06095
JURIS NUMBER 436550 — 860-219-0779
Case 3:21-cv-01014-MPS Document 1-2 Filed 07/23/21 Page5of8

d. was inattentive to his driving;

e. failed to apply his brakes in a timely manner or to otherwise turn the vehicle
being operated so as to avoid the aforesaid collision;

f. failed to keep an adequate and proper lookout ahead of his vehicle;

g. failed to use reasonable care and act as a prudent person when operating his
motor vehicle;

h, failed to sound her horn or otherwise warn of his impending approach;

i. failed under all the circumstances then and there existing to take reasonable
and proper precautions to avoid the probability of harm to the plaintiff;

‘he failed to make proper use of all faculties and senses so as to avoid the aforesaid
accident; and/or

k. failed to exercise reasonable and proper control of his vehicle.

8. By reason of the negligence and carelessness of defendant Amos Bretter, Lindsay
Klemyk sustained injuries to her head, including concussion and headaches, neck, right shoulder,
right arm, left shoulder, left arm, right buttocks and low back These conditions have resulted in pain,
discomfort and restriction of motion. To treat these injuries and conditions, Lindsay Klemyk required
physicians’ treatment, orthopedic care, diagnostic tests, x-rays, MRI, Injection and physical therapy.
She may require additional treatment in the future. She also required various medications for her
pain and discomfort. It is likely that the plaintiff's injuries are permanent in nature and will be the
source of continuing pain and disability. In addition, she suffered and will in the future continue to

suffer great physical and mental pain, including a fear of future disability and fear of future

-5-

PAVANO Domesrowskl, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSOR, CT 06095
Juris NUMBER 436550 — 860-219-0779
Case 3:21-cv-01014-MPS Document 1-2 Filed 07/23/21 Page 6of8

treatment. She has been, and will in the future, be unable to participate in many of the activities in
which she engaged prior to said accident.

9. By further reason of the negligence and carelessness of the defendant driver as
aforesaid, Lindsey Klemyk was required to spend substantial sums of money for her medical care and
treatment necessitated by the injuries incurred.

10. At the time she received the aforesaid injuries, the plaintiff was gainfully employed. As
a further result of the injuries she received, the plaintiff lost time from work and incurred lost wages.

11. Defendant Beast Coast Moving Limited Liability Company is vicariously liable for the
actions of defendant Bretter.

12. Defendant Bretter is an employee, agent or servant of defendant Beast Coast Moving
Limited Liability Company, and the agency of Amos Bretter is presumed under Connecticut General

Statutes §52-183.

-6-

PAVANO DomsBrowskiI, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSOR, CT 06095
Juris NUMBER 436550 — 860-219-0779
Case 3:21-cv-01014-MPS Document 1-2 Filed 07/23/21 Page 7 of 8

WHEREFORE, the plaintiff claims:

1. Fair, just and reasonable damages;

2. Monetary relief;

3. Costs;

4. Such other, further and different relief as this Court may deem just and reasonable.

THE PLAINTIFF

py WAV.

John Jay Pavano
Pavano Dombrowski, LLC

 

-7-

PAVANO DomsBrowskKI, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSOR, CT 06095
JuRIS NUMBER 436550 — 860-219-0779
Case 3:21-cv-01014-MPS Document1-2 Filed 07/23/21

RETURN DATE: AUGUST 3, 2021
LINDSEY KLEMYK
V.

AMOS BRETTER AND BEAST COAST
MOVING LIMITED LIABILITY COMPANY

STATEMENT OF AMOUNT IN DEMAND
The amount of injuries and damages, exclusive of interest a

Thousand and 00/100 Dollars ($15,000.00) or more.

THE PLAINTIFF

Page 8 of 8

SUPERIOR COURT
JD OF HARTFORD

AT HARTFORD

JUNE 21, 2021

nd costs, is Fifteen

BY Mtr.

John Jay Pavano

Pavano Dombrowski, LLC

-3-

Pavano Domsrowskl, LLC
360 BLOOMFIELD AVENUE, SUITE 200, WINDSOR, CT 06095
Juris NUMBER 436550 — 860-219-0779
